                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 UNITED STATES OF AMERICA,                  :
                                            :
 Plaintiff,
                                            :
 v.                                         :        CRIMINAL ACTION NO.
                                            :        1:17-CR-0189-LMM-CMS
 THOMAS BOWMAN                              :
                                            :
 Defendant.
                                            :
                                            :

                                        ORDER

           This case comes before the Court on the Magistrate Judge’s Final Report

and Recommendation (“R&R”), Dkt. No. [71] recommending that Defendant’s

Motion to Arrest Judgment [69] be dismissed for lack of jurisdiction. Pursuant to

28 U.S.C. § 636(b)(1), Defendant filed Objections [75]. After due consideration,

the Court enters the following Order.

      I.      LEGAL STANDARD

           Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate Judge’s

Report and Recommendations for clear error if no objections are filed. 28 U.S.C.

§ 636(b)(1). If a party files objections, however, the district court must review de

novo any part of the Magistrate Judge’s disposition that is the subject of a proper

objection. Id. As Defendant filed objections to the Magistrate Judge’s findings,




                                            1
the Court reviews the challenged findings and recommendations on a de novo

basis.

   II.      DISCUSSION

         To begin, Defendant does not identify—as is required—with any specificity

the basis of his objection. See Heath v. Jones, 863 F.2d 815, 822 (11th Cir. 1989)

(objections to an R&R “shall specifically identify the portions of the proposed

findings and recommendation to which objection is made and the specific basis

for objection.”). Rather, he generally asks the Court “to reconsider because the

court never had jurisdiction.” Dkt. No. [75] at 1. Even so, as the Magistrate Judge

explained, a motion to arrest judgment must be filed within 14 days after the

court accepts a plea of guilty. Dkt. No. [71] at 2 (citing Fed. R. Crim. P. 34(b)).

Defendant filed his motion to arrest more than two years after the Court accepted

his plea of guilty. Dkt. Nos. [11, 69]. Accordingly, the Magistrate Judge correctly

concluded that the Court lacks jurisdiction to rule on Defendant’s Motion.

   III.     CONCLUSION

         In light of the foregoing, the Court OVERRULES Defendant’s objections

to the R&R [75] and adopts the Magistrate Judge’s Report and Recommendation

[71] as the opinion of this Court. Defendant’s Motion to Arrest Judgment [69] is

DISMISSED for lack of jurisdiction.




                                           2
IT IS SO ORDERED this 24th day of February, 2020.




                              3
